Title: 1778 April 1. Wednesday.
From: Adams, John
To: 


       This Morning Mr. J. C. Champagne, negociant and Courtier de Marine, at Blaye, came on board, to make a Visit and pay his Compliments.
       He says, that of the first Grouths of Wine, in the Province of Guienne, there are four Sorts, Chateau Margeaux, Hautbrion, La Fitte, and Latour.
       This Morning I took Leave of the Ship, and went up to Town with my Son, and servant, Mr. Vernon, Mr. Jesse, and Dr. Noel, in the Pinnace. When We came up to the Town We had the Luck to see Mr. McClary, and Major Fraser Frazer, on the Shore. Mr. McClary came on board our Boat, and conducted Us up to his Lodgings. Mr. Pringle was there. We dined there, in the Fashion of the Country. We had fish and Beans, and Salad, and Claret, Champain and Mountain Wine. After Dinner Mr. Bondfield, who is Agent here, invited me to take a Walk, which We did to his Lodgings, where We drank Tea. Then We walked about the Town, and to see the new Comedie. After this We went to the Opera, where the Scenery, the Dancing, the Music, afforded to me a very chearfull, sprightly Amusement, having never seen any Thing of the Kind before. After this We returned to Mr. McClarys Lodgings, where We supped.
      